             Case 1:19-mj-06087-MPK Document 9 Filed 03/13/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

        v.                                       CRIMINAL No. 19-MJ-6087-MPK-15

 GREGORY ABBOTT, et al.,

         Defendants


              MOTION TO QUASH ARREST WARRANT FOR DOUGLAS HODGE

       The United States of America, by Andrew E. Lelling, United States Attorney, and Justin

D. O’Connell, Assistant United States Attorney for the District of Massachusetts, moves the

Court for an Order quashing the arrest warrant of defendant Douglas Hodge. This motion is

made in the interest of justice since to the defendant self-reported to the court this morning.




                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney


                                       By:    /s/ Justin D. O’Connell
                                              JUSTIN D. O’CONNELL
                                              Assistant United States Attorney
                                              (617) 748-3130
          Case 1:19-mj-06087-MPK Document 9 Filed 03/13/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE


        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants .

                                              ________________________________
                                              /s/ Justin D. O’Connell
                                              JUSTIN D. O’CONNELL
                                              Assistant United States Attorney


Date: March 13, 2019




                                                 2
